Citation Nr: 0925780	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-31 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected pes planus.

2.  Entitlement to service connection for frostbite of both 
feet.

3.  Entitlement to service connection for a right leg 
condition.

4.  Entitlement to service connection for onychomycosis 
(claimed as nail fungus of the feet).  

5.  Entitlement to an increased schedular or extra-schedular 
rating for pes planus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2005 and August 
2007 by the Department of Veterans Affairs (VA) Newark, New 
Jersey, Regional Office. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of frostbite of both feet, right leg condition, 
and onychomycosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disorder was not caused or aggravated by 
service-connected pes planus.

2.  The Veteran's bilateral pes planus does not cause a 
marked deformity in his feet, pain upon manipulation, 
swelling or callosities.






CONCLUSIONS OF LAW

1.  A right knee disorder was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2008).

2.  The criteria for a rating higher than 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement To Service Connection For A Right Knee 
Disorder 
As Secondary To Service-Connected Pes Planus

Service connection may be granted for a disability shown to 
be secondary to an already service-connected disorder.  See 
38 C.F.R. § 3.310 (providing that "a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected").  In this 
case, the Veteran is service-connected for pes planus, rated 
as 10 percent disabling, and he claims that his right knee 
pain is secondary to this disability.  

There is no evidence, however, that the Veteran is currently 
suffering from a disability to his right knee.  Though he has 
received two VA examinations and has submitted his private 
treatment records, the Veteran's complaints of knee pain are 
infrequent.  Records from his Tampa VA outpatient treatment 
show that the Veteran first mentioned pain in his right knee 
in November 2005.  At that time, he stated that he believed 
his right knee pain was associated with his foot surgery.  
This knee pain is not mentioned again by the Veteran in his 
later treatment records.  More importantly, no medical expert 
makes a finding that the Veteran is now suffering from a 
right knee disability; no nexus can thus exist between his 
complained of knee pain and his service-connected disability.

While the Board will accept the Veteran's contentions as to 
his symptoms, to the extent that the Veteran is offering 
evidence as to the causation of his right knee pain, the 
Board finds that he is not competent to do so and will not 
consider his statements for this purpose.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, 
complaints of pain alone do not constitute a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the Board finds that the preponderance of the 
evidence shows that a right knee disorder was not caused or 
aggravated by his service-connected pes planus.  The Board 
thus concludes that a right knee disorder was not proximately 
due to or the result of a service-connected disability.  

II. Entitlement To An Increased Schedular Or Extra-schedular 
Rating
For Pes Planus, Currently Rated As 10 Percent Disabling

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2008).  In this case, the 
Board reviewed the Veteran's service treatment records and 
notes that the Veteran was seen in service for his pes 
planus.  The Veteran first filed a claim to service connect 
his pes planus in May 1946; this claim was denied.  After 
being reopened in February 1958, service connection was 
granted in a rating decision of September 1959.  

The Veteran's pes planus is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent 
rating is assigned for moderate pes planus where the weight-
bearing line is over or medial to great toe, with inward 
bowing of the tendo achillis, and with pain on manipulation 
and use of the feet.  A 30 percent rating is assigned for 
severe bilateral pes planus where there is objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

At a VA examination in September 2005, the veteran was noted 
to have bilateral pes planus.  The Veteran had calluses 
submetatarsal 4 and 5.  The examiner noted that the Veteran's 
toes did not "purchase" the ground when standing, and there 
was a decrease in his arch height.  Though the Veteran was 
unsteady in his gait, he did not walk with a cane.  The 
examiner did not note swelling or pain on manipulation or 
use, though the Veteran did have abnormal weight bearing.  
The Veteran's heels had a varus deformity of 2 degrees with 
no bowing of the Achilles tendon.

Little in the other submitted medical records is relevant to 
this disability.  The Veteran underwent surgery in 2004 for 
osteomyelitis, for which he is not service-connected.  An 
examination of his records at the time shows that while he 
had swelling in his right foot, the swelling was alleviated 
by the surgery.  A February 2005 VA outpatient appointment in 
Tampa found that there were no gross deformities on the 
Veteran's feet.  

The foregoing symptoms are consistent with a 10 percent 
rating, but they do not meet the criteria for the 30 percent 
rating.  Further, there is no indication that an extra-
schedular rating is warranted.  The evidence of record does 
not show frequent hospitalization or interference with 
employment necessitating such an award.  The Veteran's only 
recent hospitalization was for his surgery for non-service-
connected osteomyelitis.  Also, the Veteran retired in 1982, 
and there is no indication that his retirement was motivated 
by his pes planus.  

The Veteran has undoubtedly experienced problems with his 
feet over the last fifteen years.  These problems, however, 
coincide with the Veteran being diagnosed with diabetes 
mellitus (for which he is not service-connected) and the 
complications that he has experienced with that disease.  A 
VA examiner came to this conclusion in an April 2007 cold 
injury exam, stating that while the Veteran may have had 
frostbite, it is difficult to assess whether problems he 
experiences today are related to that injury or to his 
diabetes.  Medical records from VA outpatient treatment in 
Tampa show that the Veteran was being treated for "routine 
diabetic foot care."  Prior to his 2004 surgery to remove 
portions of an infected toe, the Veteran's private physician 
noted that he refused surgery in the past for his 
osteomyelitis resulting from diabetes.  The Board must be 
wary of combining symptoms from two separate disabilities 
into one rating, especially when one of the disabilities is 
not service-connected.  Manifestations of a non-service-
connected disability may not be considered as a basis for 
assigning an increased rating for a service-connected 
disability.  38 C.F.R. § 4.14 (2008).

In summary, the Board thus finds that the Veteran's bilateral 
pes planus does not cause a marked deformity in his feet, 
pain upon manipulation, swelling or callosities.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for bilateral pes planus have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 
5276.

III. Duty To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A letter sent subsequent to the rating decision 
but prior to the issuance of the Statement of the Case 
notified the Veteran of what evidence he could submit 
regarding the degree of disability and effective date 
elements of his service connection claim.  This letter 
satisfied the requirements discussed in the Dingess case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding 
that the notice requirement of the VCAA applies to all five 
elements of a service connection claim).  In Vazquez-Flores 
v. Peake, the Court of Appeals for Veterans Claims held that 
a claimant seeking an increased rating - whether based on a 
diagnostic code or not - must be notified of what evidence is 
required to substantiate his claim.  22 Vet. App. 37, 43-44 
(2008).  Though the August 2005 letter to the Veteran was not 
as detailed as is now required, the Veteran was informed of 
how to qualify for an increased rating based on the 
diagnostic code in both the rating decision and the Statement 
of the Case.  Accordingly, any previous failure to provide 
notice is not prejudicial.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained both the Veteran's VA treatment records 
as well as private treatment records.  He has been afforded a 
VA compensation and pension examination to assess the 
severity of his pes planus.  The Board notes that the 
evidence already of record is adequate to allow resolution of 
the appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A VA medical examination is also not required to evaluate the 
service connection claim.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Though the Veteran has received two 
compensation and pension examinations, neither of these 
addressed the pain he states he is experiencing in his right 
knee.  In this case, however, there is no indication of a 
possible nexus between the Veteran's pes planus and his right 
knee pain.  Nowhere in either the private or VA medical 
records is it suggested that the Veteran is currently 
suffering from a right knee disability, let alone that it is 
related to his service-connected pes planus.  Without such a 
nexus, the Board may consider the medical records already in 
the file without requiring a VA examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for right knee disorder as secondary to 
pes planus is denied.

A disability rating higher than 10 percent for pes planus is 
denied.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision 
issues, the veteran or his or her representative must file a 
timely notice of disagreement (NOD); so long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a) (2008).

The Veteran was denied service connection for frostbite of 
both feet, right leg pain, and onychomycosis in an August 
2007 rating decision.  In November 2007, the Veteran 
submitted a notice of disagreement.  To date, however the 
Veteran has not been provided with an SOC on this issue.  As 
such, the Veteran should be provided with an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996).  After issuance of the 
SOC, this issue will be returned to the Board only if it is 
perfected by the timely filing of a substantive appeal. See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Therefore, this matter is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the issues of 
service connection for frostbite of 
both feet, right leg pain, and 
onychomycosis.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning these issues.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal 
is filed, the case should be returned 
to the Board for further appellate 
consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


